Exhibit 10.1

 

EXECUTION VERSION

WAIVER AND AMENDMENT NO. 1

 

TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT 

 

This Waiver and Amendment No. 1 to Fourth Amended and Restated Credit Agreement
(this “Amendment”), dated as of June 26, 2020, is made by and among STONERIDGE,
INC., an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS, INC., a Texas
corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation (“Controls”), STONERIDGE B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) under the laws
of the Netherlands, registered with the Dutch Chamber of Commerce under file
number 67928471 (“Stoneridge Netherlands”, and together with the Parent,
Electronics and Controls, the “Borrowers”), STONERIDGE AFTERMARKET, INC., an
Ohio corporation (“Aftermarket”), ORLACO INC., a Delaware corporation
(“Orlaco”), SRI HOLDINGS US LLC, a Delaware limited liability company(“SRI
Holdings US”) and SRI DELAWARE HOLDINGS, LLC, a Delaware limited liability
company (“SRI Holdings” and, together with Aftermarket, Orlaco and SRI Holdings
US, the “Guarantors”), the various Lenders (as hereinafter defined) which are a
party to this Amendment and PNC Bank, National Association, a national banking
association, as the administrative agent (in such capacity, the “Administrative
Agent”) and the collateral agent (in such capacity, the “Collateral Agent”, and
together with the Administrative Agent, the “Agents”).

 

Recitals:

 

A.                The Borrowers have been extended certain financial
accommodations pursuant to that certain Fourth Amended and Restated Credit
Agreement, dated as of June 5, 2019 (as amended, supplemented, amended and
restated or otherwise modified from time to time, including as amended hereby,
the “Credit Agreement”), among the Borrowers, the Guarantors party thereto from
time to time, the financial institutions party thereto from time to time, as
lenders (the “Lenders”) and the Administrative Agent;

 



 

 

 

B.                 The parties hereto desire to amend certain provisions of the
Credit Agreement as more fully set forth below; and

 

C.                 The Borrowers, the Required Lenders and the Administrative
Agent constitute the parties required for purposes of providing this amendment
pursuant to Section 11.1 of the Credit Agreement.

 

Agreements:

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

Section 1 DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.

 





Section 2 AMENDMENTS TO THE CREDIT AGREEMENT.

 

Subject to the terms, conditions and limitations of this Amendment, including,
without limitation, Section 5, below, the Credit Agreement is hereby amended as
of the Amendment Effective Date (as hereinafter defined) as follows:

 

2.1       Amendment to Section 1.1 [Certain Definitions] of the Credit
Agreement. The following definitions are hereby inserted into Section 1.1
[Certain Definitions] as new defined terms therein in the appropriate
alphabetical order:

 

“1Q21Testing Period” shall mean the four fiscal quarter period consisting of the
fiscal quarters ending on each of March 31, 2020, September 30, 2020, December
31, 2020 and March 31, 2021 (and excluding, for the avoidance of doubt, the
fiscal quarter ending on June 30, 2020).

 

“3Q20 Testing Period” shall mean the four fiscal quarter period consisting of
the fiscal quarters ending on each of September 30, 2019, December 31, 2019,
March 31, 2020 and September 30, 2020 (and excluding, for the avoidance of
doubt, the fiscal quarter ending on June 30, 2020).

 



 2 

 

 

 

“4Q20 Testing Period” shall mean the four fiscal quarter period consisting of
the fiscal quarters ending on each of December 31, 2019, March 31, 2020,
September 30, 2020 and December 31, 2020 (and excluding, for the avoidance of
doubt, the fiscal quarter ending on June 30, 2020).

 

“Covenant Relief Period” shall mean any time from the First Amendment Effective
Date until the Compliance Certificate for the fiscal quarter ending June 30,
2021 has been delivered to the Administrative Agent in form and substance
satisfactory to the Administrative Agent.

 

“Excess Cash Amount” shall have the meaning specified in Section 5.7.6. [Excess
Cash].

 

“Excess Loan Amount” shall have the meaning specified in Section 5.7.6. [Excess
Cash].

 

“First Amendment Effective Date” shall mean the “Amendment Effective Date” as
defined in that certain Amendment No. 1 to Fourth Amended and Restated Credit
Agreement, dated as of June 26, 2020, among the Borrowers, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

“Liquidity Amount” shall mean, at any time, (a) the aggregate amount of
unrestricted (other than Liens in favor of the Collateral Agent) cash and Cash
Equivalents on hand of the Parent and its Subsidiaries that is held at financial
institutions plus (b) an amount equal to (i) the aggregate Revolving Credit
Commitments at such time, minus (ii) the aggregate Revolving Facility Usage at
such time.

 

“Specified Hedge Loans” shall mean Revolving Credit Loans in an amount not to
exceed $50,000,000 which (i) bear interest at the LIBOR Rate Option and (ii) are
subject to a Lender Provided Interest Rate Hedge.

 

2.2       Amendment to Section 1.1 [Certain Definitions] of the Credit
Agreement. The definition of “Daily LIBOR Rate” is hereby amended by deleting
the last sentence thereto and inserting the following sentence in lieu thereof:

 

“Notwithstanding the foregoing, if the Daily LIBOR Rate as determined above
would be less than one-half percent (0.50%), such rate shall be deemed to be
one-half percent (0.50%) for purposes of this Agreement.”

 



 3 

 

 

2.3       Amendment to Section 1.1 [Certain Definitions] of the Credit
Agreement. The definition of “LIBOR Rate” is hereby amended by deleting the last
sentence thereto and inserting the following sentence in lieu thereof:

 

“Notwithstanding anything contained herein to the contrary, if at any time the
LIBOR Rate as calculated in accordance with this definition shall be less than
one-half percent (0.50%), the LIBOR Rate shall be deemed to be one-half percent
(0.50%) for all purposes under this Agreement (other than for the purpose of
determining the LIBOR Rate for any Specified Hedge Loan); provided that, for the
purpose of determining the LIBOR Rate for any Specified Hedge Loans, if at any
time the LIBOR Rate as calculated in accordance with this definition shall be
less than zero percent (0.00%), the LIBOR Rate shall be deemed to be zero
percent (0.00%) for such purpose under this Agreement.”

 

2.4       Amendment to Section 1.1 [Certain Definitions] of the Credit
Agreement. The definition of “Permitted Acquisition” is hereby amended by
inserting the following proviso after clause (i) thereof:

 

“; provided that in no event shall any Permitted Acquisition be consummated
during the Covenant Relief Period unless otherwise approved in writing by the
Required Lenders.”

  

2.5        Amendment to Section 2.12 [Incremental Commitments, Increasing
Lenders and New Lenders] of the Credit Agreement. Section 2.12 of the Credit
Agreement is hereby amended by the addition of new Section 2.12.1.11 to read as
follows:

 

“2.12.1.11. Covenant Relief Period. No Incremental Effective Date shall occur
during the Covenant Relief Period, except as otherwise approved in writing by
the Required Lenders.”

 

2.6 Amendment to Section 5.7 [Mandatory Prepayments] of the Credit Agreement.
Section 5.7 of the Credit Agreement is hereby amended by the addition of new
Section 5.7.6 to read as follows:

 

“5.7.6. Excess Cash. During the Covenant Relief Period, in the event that both
(a) the aggregate amount of cash and Cash Equivalents on hand of the Parent and
its Subsidiaries at any time shall exceed $130,000,000 (excluding restricted
cash and Cash Equivalents in an amount not to exceed $5,000,000) (any cash in
excess of such amount, the “Excess Cash Amount”) and (b) the Borrowers shall
have Revolving Credit Loans outstanding in excess of $161,000,000 (any Revolving
Credit Loans in excess of such amount, the “Excess Loan Amount”), the Borrowers
shall, within five (5) Business Days of such event, make a mandatory prepayment
of Revolving Credit Loans (without a permanent reduction in the Revolving Credit
Commitments) in an amount equal to the lesser of (x) the Excess Cash Amount on
such date of prepayment and (y) the Excess Loan Amount on such date of
prepayment.”

 



 4 

 

 

2.7 Amendment to Section 6.1.6(ii) [Accuracy of Financial Statements] of the
Credit Agreement. The last sentence in clause (ii) of Section 6.1.6 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Since December 31, 2018, no Material Adverse Change has occurred; provided that
the impacts of COVID-19 on the financial condition, results of operations or
business of the Loan Parties and their respective Subsidiaries that (a) have
been disclosed in writing to the Administrative Agent prior to the First
Amendment Effective Date or during the Covenant Relief Period or (b) have been
otherwise publicly disclosed in filings with the SEC prior to the First
Amendment Effective Date or during the Covenant Relief Period, will be
disregarded for purposes of determining whether a Material Adverse Change has
occurred, in each case to the extent so disclosed.”

 

2.8 Amendment to Section 8.2.5. [Dividends and Related Distributions] of the
Credit Agreement. Section 8.2.5 of the Credit Agreement is hereby amended by the
addition of the following sentence to the end of such Section:

 

“Notwithstanding the foregoing, each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, make or pay, or agree to become or remain
liable to make or pay any Restricted Payment during the Covenant Relief Period;
provided that the Loan Parties and their respective Subsidiaries shall be
permitted to make Restricted Payments set forth in clauses (i), (ii), (vi),
(vii) and (ix) of this Section 8.2.5; provided, further, that any Restricted
Payments pursuant to clause (vi) of this Section 8.2.5 shall be limited to an
aggregate amount not to exceed $10,000,000 during the Covenant Relief Period.”

 

2.9 Amendment to Section 8.2.16. [Maximum Leverage Ratio] of the Credit
Agreement. Section 8.2.16 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“8.2.16. Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio as of the end of any fiscal quarter (other than the fiscal quarters ending
June 30, 2020 through March 31, 2021, inclusive) to exceed 3.50 to 1.00;
provided that, upon and following a Material Acquisition, upon written notice
from the Parent to the Administrative Agent, the Leverage Ratio shall not exceed
3.75 to 1.00 as of the last day of (i) the fiscal quarter during which such
Material Acquisition occurred (any fiscal quarter during which a Material
Acquisition occurs being hereinafter referred to as an “Acquisition Quarter”)
and (ii) the three fiscal quarters immediately following the Acquisition
Quarter; provided, further, that there shall be at least one fiscal quarter as
of the end of which the maximum Leverage Ratio has reverted to 3.50 to 1.00
before the maximum Leverage Ratio may be increased in respect of a subsequent
Material Acquisition.”

  



 5 

 

 

2.10 Amendment to Section 8.2.17. [Minimum Interest Coverage Ratio] of the
Credit Agreement. Section 8.2.17 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“8.2.17. Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense of the
Parent and its Subsidiaries, (i) calculated as of the end of the fiscal quarter
ending on September 30, 2020 for the 3Q20 Testing Period, to be less than 3.50
to 1.00, (ii) calculated as of the end of the fiscal quarter ending on December
31, 2020 for the 4Q20 Testing Period, to be less than 2.75 to 1.00, (iii)
calculated as of the end of the fiscal quarter ending on March 31, 2021 for the
1Q21 Testing Period, to be less than 3.25 to 1.00 and (iv) calculated as of the
end of the fiscal quarter ending on June 30, 2021 and each fiscal quarter
thereafter for the four (4) consecutive fiscal quarters then ended, to be less
than 3.50 to 1.00.”

 

2.11 Amendment to Section 8.2.18 of the Credit Agreement. Section 8.2.18 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“8.2.18. Minimum Liquidity. The Loan Parties shall not, at any time during the
Covenant Relief Period, permit the Liquidity Amount to be less than
$150,000,000.00.”

 

2.12       Amendment to Section 8.3 [Reporting Requirements] of the Credit
Agreement. Section 8.3 of the Credit Agreement is hereby amended by the addition
of new Section 8.3.5 to read as follows:

 

“8.3.5 Monthly Compliance Certificate. Within fifteen (15) days after the end of
each calendar month during the Covenant Relief Period, a certificate of Parent
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Parent, demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrowers are in compliance with Sections 5.7.6
[Excess Cash] and 8.2.18 [Minimum Liquidity].”

 

2.13       Amendment to Schedule 1.1(A) [Pricing Grid] of the Credit Agreement.
Schedule 1.1(A) of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Annex I hereto.

 



 6 

 

 

Section 3 LIMITED WAIVER.

 

The Administrative Agent and Lenders acknowledge receipt of materials provided
by the Parent and distributed to the Lenders on June 23, 2020 (the “Specified
Disclosure”). On the Amendment Effective Date, the Required Lenders hereby waive
any Potential Default or Event of Default that may arise under Section 8.1.9 of
the Credit Agreement as a result of the situation described in the Specified
Disclosure (the “Potential Specified Default”) and agree not to enforce their
rights and remedies under the Credit Agreement with respect to any Potential
Specified Default so long as (i) no later than ninety (90) days after the
Amendment Effective Date (or such later date as agreed by the Administrative
Agent in its sole discretion), the Parent shall make senior management available
for an update call with the Administrative Agent to provide a summary of the
investigation results and description of subsequent actions taken, if any, in
connection with the situation described in the Specified Disclosure and (ii) the
information provided pursuant to the foregoing clause (i) is reasonably
acceptable to the Administrative Agent, including, without limitation, that the
situation described in the Specified Disclosure has not resulted in any material
fines, penalties, or other similar material liabilities to the Borrowers or any
of their respective Subsidiaries.

 

The waivers described in this Section 3 are limited to the specific covenants
referenced and do not constitute a waiver of any other covenant or provision of
the Credit Agreement or any other Loan Document, nor do such waivers indicate
any agreement on the part of the Lenders to grant any such waivers in the
future. In all other respects, each of the Loan Parties shall be and remain in
full compliance with the Credit Agreement and the foregoing waiver shall not
extend to prejudice any rights of the Administrative Agent or the Lenders in
respect of any other breach, if any, by any Loan Party of any other provisions
of the Credit Agreement.

 



 7 

 

 

Section 4 REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party hereby represents and warrants to the Lenders and the Agents as
follows:

 

4.1       The Amendment. This Amendment has been duly and validly executed by an
authorized executive officer of such Loan Party and constitutes the legal, valid
and binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms. The Credit Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
such Loan Party party thereto enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor’s rights generally and by general principles of equity.

 

4.2       No Potential Default or Event of Default. No Potential Default or
Event of Default exists under the Credit Agreement as of the date hereof (after
giving effect to this Amendment) and no Potential Default or Event of Default
will occur as a result of the effectiveness of this Amendment.

 

4.3       Restatement of Representations and Warranties. The representations and
warranties of such Loan Party contained in the Credit Agreement, as amended by
this Amendment, and the other Loan Documents are true and correct in all
material respects (or, if already qualified by materiality therein, in all
respects) on and as of the Amendment Effective Date (after giving effect to this
Amendment) as though made on the Amendment Effective Date, unless and to the
extent that any such representation and warranty is stated to relate solely to
an earlier date, in which case such representation and warranty shall be true
and correct in all material respects (or, if already qualified by materiality
therein, in all respects) as of such earlier date.

 



 8 

 

 

4.4        Organizational Documents. There have been no changes to the articles
or certificate of incorporation, by-laws, code of regulations, certificate of
formation, limited liability company agreement or other organizational
documents, as the case may be (collectively, the “Organizational Documents”) of
such Loan Party since the most recent certification provided to the
Administrative Agent, and such Organizational Documents remain in full force and
effect as of the Amendment Effective Date.

 

Section 5 CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 

5.1       Execution. The Administrative Agent shall have received counterparts
to this Amendment duly executed and delivered by an authorized officer of each
Loan Party and the Required Lenders.

 

5.2       Good Standing Certificates. The Administrative Agent shall have
received copies of certificates from the appropriate state officials (dated not
more than thirty (30) days prior to the Amendment Effective Date) as to the
continued existence and good standing of each Loan Party in each jurisdiction
where organized.

 

5.3        Payment of Costs and Expenses. The Borrowers shall have paid all
outstanding and reasonable costs, expenses and the disbursements of the
Administrative Agent and its advisors, service providers and legal counsels
incurred in connection with the documentation of this Amendment, to the extent
invoiced, as well as any other fees payable on or before the Amendment Effective
Date pursuant to any fee letter or agreement with the Administrative Agent.

 



 9 

 

 

5.4       Other. All corporate and other proceedings, and all documents,
instruments, certificates and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 

The Administrative Agent or its counsel will advise the Parent and the Lenders
promptly by electronic mail of the occurrence of the Amendment Effective Date.

 

Section 6 MISCELLANEOUS.

 

6.1       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of laws rules thereof.

 

6.2       Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

6.3       Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.

 

6.4       Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.

 

6.5       Negotiations. Each Loan Party acknowledges and agrees that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Agents and the Lenders.

 



 10 

 

 

6.6       Nonwaiver. Except as expressly set forth herein, the execution,
delivery, performance and effectiveness of this Amendment shall not operate as,
or be deemed or construed to be, a waiver: (i) of any right, power or remedy of
the Lenders or the Agents under the Credit Agreement or the other Loan
Documents, or (ii) of any term, provision, representation, warranty or covenant
contained in the Credit Agreement or any other Loan Document. Further, none of
the provisions of this Amendment shall constitute, be deemed to be or construed
as, a waiver of any Potential Default or Event of Default (other than the
Potential Specified Default) under the Credit Agreement as amended by this
Amendment.

 

6.7       Reaffirmation. Each Loan Party hereby (i) ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under the
Credit Agreement and each of the other Loan Documents to which it is a party and
(ii) ratifies and reaffirms its grant of security interests and Liens under such
documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 

6.8       Confirmation of Obligations. Each Loan Party hereby affirms as of the
date hereof all of its respective Obligations and other obligations to each of
the Lenders under and pursuant to the Credit Agreement and each of the other
Loan Documents and that such Obligations and other obligations are owed to each
of the Lenders according to their respective terms. Each Loan Party hereby
affirms as of the date hereof that there are no claims or defenses to the
enforcement by the Agents or Lenders of the Obligations and other obligations of
such Loan Party to each of them under and pursuant to the Credit Agreement or
any of the other Loan Documents.

 

6.9       Reference to and Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.

 

[SIGNATURES FOLLOW]

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

  BORROWERS:       STONERIDGE, INC.           By: /s/ Robert R. Krakowiak  
Name: Robert R. Krakowiak   Title: Executive Vice President, Chief Financial
Officer &Treasurer           STONERIDGE ELECTRONICS, INC.           By:  /s/
Robert R. Krakowiak   Name: Robert R. Krakowiak   Title: Vice President &
Treasurer           STONERIDGE CONTROL DEVICES, INC.           By:  /s/ Robert
R. Krakowiak   Name: Robert R. Krakowiak   Title: Vice President & Treasurer    
  STONERIDGE B.V.           By: /s/ Robert R. Krakowiak   Name: Robert R.
Krakowiak   Title: Attorney-in-fact

 



 

[Signature Page to Amendment No. 1]

 

 

  GUARANTORS:         STONERIDGE AFTERMARKET, INC.               By: /s/ Robert
R. Krakowiak   Name: Robert R. Krakowiak   Title: Vice President & Treasurer    
          ORLACO INC.               By:  /s/ Robert R. Krakowiak   Name: Robert
R. Krakowiak   Title: Treasurer               SRI HOLDINGS US LLC         By:
Stoneridge, Inc., its sole member               By:  /s/ Robert R. Krakowiak  
Name: Robert R. Krakowiak   Title: Executive Vice President, Chief Financial
Officer & Treasurer               SRI DELAWARE HOLDINGS, LLC               By:
 /s/ Robert R. Krakowiak   Name: Robert R. Krakowiak   Title: Vice President

 

 

[Signature Page to Amendment No. 1]

 

 

  AGENTS:       PNC BANK, NATIONAL ASSOCIATION, as   the Administrative Agent
and the Collateral Agent           By: /s/ Scott Neiderheide   Name:  Scott
Neiderheide   Title:    Vice President

  

 

[Signature Page to Amendment No. 1]

 

 

 

  LENDERS:         PNC BANK, NATIONAL ASSOCIATION, as a Lender               By:
/s/ Scott Neiderheide   Name: Scott Neiderheide   Title: Vice President

 

 

 

[Signature Page to Amendment No. 1]

 

 

  BMO HARRIS BANK, N.A., as a Lender               By: /s/ Betsy Phillips      
  Name: Betsy Phillips         Title: Director

 

 

 



 

[Signature Page to Amendment No. 1]

 

 

 



  CITIBANK, N.A., as a Lender               By: /s/ Stephen E. Green        
Name: Stephen E. Green         Title: Director

 



[Signature Page to Amendment No. 1]

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/ Stephen
A. Maenhout         Name: Stephen A. Maenhout         Title: Senior Vice
President



 



 

[Signature Page to Amendment No. 1]

 

 



  HSBC Bank USA, N.A., as a Lender               By: /s/ Shaun R. Kleinman      
  Name: Shaun R. Kleinman         Title: Senior Vice President

  



 

[Signature Page to Amendment No. 1]

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as a Lender               By: /s/ Brandon
Welling         Name: Brandon Welling         Title: Vice President



 

 

[Signature Page to Amendment No. 1]

 

 



  NORTHWEST BANK, as a Lender               By: /s/ Stephen J. Orban        
Name: Stephen J. Orban         Title: Senior Vice President

 

 



[Signature Page to Amendment No. 1]

 

 



  THE HUNTINGTON NATIONAL BANK, as a Lender               By: /s/ Steven J.
McCormack         Name: Steven J. McCormack         Title: Senior Vice President

 



 

[Signature Page to Amendment No. 1]

 

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender               By: /s/ Jeffrey S.
Johnson         Name: Jeffrey S. Johnson         Title: Senior Vice President

 



 

[Signature Page to Amendment No. 1]

 

 

Annex I

 

SCHEDULE 1.1(A)

 

PRICING GRID--

 

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

Level  Leverage
Ratio  Facility
Fee  Letter of Credit Fee  Revolving Credit Base Rate Spread  Revolving Credit
LIBOR Rate Spread  I Less than 1.25 to 1.00 0.25% 1.25% 0.25% 1.25% II Greater
than or equal to 1.25 to 1.00 but less than 2.00 to 1.00 0.30% 1.45% 0.45% 1.45%
II Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00 0.30% 1.70%
0.70% 1.70% IV Greater than or equal to 2.75 to 1.00 0.35% 1.90% 0.90% 1.90% V
N/A 0.40% 2.35% 1.35% 2.35%

 

For purposes of determining the Applicable Margin, the Applicable Facility Fee
Rate and the Applicable Letter of Credit Fee Rate:

 

(a)       The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined during the Covenant
Relief Period based on the rates in Level V.

 

(b)       The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the fiscal
quarter ending on June 30, 2021 and the end of each fiscal quarter thereafter
based on the Leverage Ratio as of such quarter end. Any increase or decrease in
the Applicable Margin, the Applicable Facility Fee Rate or the Applicable Letter
of Credit Fee Rate computed as of a quarter end shall be effective on the date
on which the Compliance Certificate evidencing such computation is due to be
delivered under Section 8.3.3 [Certificate of Parent]. After the Covenant Relief
Period, (i) if a Compliance Certificate is not delivered when due in accordance
with such Section 8.3.3 [Certificate of Parent], then the rates in Level IV
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered; and (ii) the rates
in Level IV shall apply upon and during the continuance of any other Event of
Default.

 

(c)       If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrowers or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 

 

